Citation Nr: 0503119	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-14 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertensive 
vascular disease as secondary to service-connected diabetes 
mellitus.

2.  Entitlement to service connection for an eye disability 
as secondary to service-connected diabetes mellitus.

3.  Entitlement to an increased (compensable) evaluation for 
service-connected hepatitis C.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions rendered by the North 
Little Rock, Arkansas, Regional Office (the RO) of the 
Department of Veterans Affairs (VA).

Procedural history

The veteran served on active duty from July 1966 to September 
1969.

In various rating decisions, the RO, inter alia, denied the 
veteran's claims of entitlement to service connection for 
hypertensive vascular disease and for an eye disability, each 
of which was claimed to be secondary to service-connected 
diabetes mellitus; a claim of entitlement to a compensable 
evaluation for service-connected hepatitis C; and a claim of 
entitlement to TDIU compensation.  He indicated disagreement 
with those denials and, after being issued statements of the 
case, perfected his appeal of each of these issues through 
the submission of a substantive appeal.  

A personal hearing was held before the undersigned acting 
Veterans Law Judge, by means of video teleconferencing, in 
April 2004.  A transcript of that hearing has been associated 
with the veteran's claims file and was reviewed along with 
the rest of the claims file prior to preparing this decision.

The issue of entitlement to an increased (compensable) 
evaluation for service-connected hepatitis C is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.

Issue not on appeal

In an August 2003 statement, the veteran requested that he be 
awarded an earlier effective date for "back pay" for his 
service-connected post-traumatic stress disorder (PTSD).  The 
question of entitlement to an earlier effective date for the 
award of compensation for PTSD has not been developed for 
appellate review, and is accordingly referred to the RO for 
action as appropriate.


FINDINGS OF FACT

1.  The veteran's hypertensive vascular disease is not shown 
to be etiologically or causally related to his service-
connected diabetes mellitus.

2.  The veteran's eye disability has been diagnosed as 
refractive error, and as such is not a disability for which 
VA benefits can be awarded.

3.  The veteran's service-connected disabilities render him 
unable to obtain or maintain gainful employment.


CONCLUSIONS OF LAW

1.  Hypertensive vascular disease is not proximately due to 
or the result of service-connected diabetes mellitus.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310(a) 
(2004).

2.  An eye disability is not proximately due to or the result 
of service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303(c), 3.310(a) (2004).

3.  The criteria for the award of a total rating based on 
individual unemployability due to service-connected disorders 
are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
hypertensive vascular disease and for an eye disability, each 
of which he claims is the product of or otherwise secondary 
to his service-connected diabetes mellitus.  He is also 
seeking entitlement to TDIU compensation.

The veteran is further seeking an increased disability rating 
for his service-connected hepatitis C, which is rated as 
noncompensable (zero percent disabling).  This issue, as 
noted above, is the subject of additional action as set out 
in the REMAND section of this decision.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in two 
distinct ways:  notice and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The Board observes that the veteran has been notified by the 
various rating decisions and statements of the case issued 
during the appellate process in this case, of the pertinent 
law and regulations, of the need to submit additional 
evidence on his claims, and of the particular deficiencies in 
the evidence with respect to his claims.  

More significantly, letters were sent to the veteran during 
the appellate process in this case, with copies to his 
representative, that specifically referenced the requirements 
of the VCAA with regard to his claims.  Crucially, the 
veteran was informed by means of these letters as to what 
evidence he was required to provide and what evidence VA 
would attempt to obtain on his behalf.  These letters 
explained that VA would make reasonable efforts to help him 
get records relevant to his claims.  The veteran was notified 
specifically of the information VA would attempt to obtain on 
his behalf.  He was informed that VA would attempt to obtain 
records from any doctors or medical facilities he identified.  

The Board finds that these documents properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to VA that 
was necessary to substantiate his claims, and they properly 
indicated which portion of that information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on his behalf.  

In brief, for reasons stated above the requirements of the 
VCAA and Quartuccio have been satisfied.  VA has informed the 
veteran of both its and his obligations and responsibilities, 
and has secured all available evidence.  There is, in fact, 
no indication that additional evidence exists; the veteran 
has not advised VA that any further medical information could 
be found.  The Court has held that VCAA notice requirements 
are satisfied if all possible evidence has been obtained.  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  



Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
An examination is deemed "necessary" if the record does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the veteran was afforded 
VA examinations that specifically sought to establish or 
refute his contentions of an etiological relationship between 
his service-connected diabetes mellitus and disabilities he 
claims are the product thereof.  In additional, the RO 
requested and obtained the veteran's medical treatment 
records.  There is no indication that any pertinent records 
exist that have not been obtained.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
The Board can identify no further development that would 
avail the veteran or aid the Board's inquiry.    

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2004).  The veteran has been ably represented by his service 
organization, and has been afforded the opportunity to 
present personal testimony before VA.  He requested a hearing 
before a Veterans Law Judge, which was held in April 2004 by 
means of video teleconferencing, per his request.  The Board 
accordingly finds that due process considerations have been 
satisfied.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Entitlement to service connection for hypertensive vascular 
disease and for an eye disability, both claimed as secondary 
to service-connected diabetes mellitus.

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2004).  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Hypertensive vascular disease 

Current medical evidence demonstrates that a cardiac 
disability, variously characterized but apparently the 
product of or constituting hypertension, is manifested.  
Recent VA medical records show that the veteran was accorded 
treatment for elevated blood pressure, with medication 
recommended.  The report of a February 2002 VA examination 
includes a diagnosis of hypertension.  Wallin element (1), 
medical evidence of a current disability, has accordingly 
been met.

Wallin element (2), a service-connected disability, is also 
met.  The veteran, as of October 2003, had established 
service connection for 10 disabilities, to include diabetes 
mellitus Type II.

The evidence, however, fails to demonstrate that Wallin 
element (3), medical evidence of a nexus between the service-
connected disease or injury and the current disability, is 
satisfied; that is, the evidence does not show that there is 
a nexus between the veteran's service-connected diabetes 
mellitus and his hypertensive disease.  The VA records 
reflecting treatment for hypertension do not show that the 
manifestation of this disorder has been attributed to the 
presence of diabetes mellitus, nor has the veteran proffered 
any private medical evidence to that effect, or indicated 
that such evidence was available.  

To the contrary, the evidence shows that a relationship 
between the veteran's hypertension and his service-connected 
diabetes mellitus has been expressly rejected on medical 
review.  The report of the February 2002 VA examination, 
undertaken specifically to address this matter, shows 
diagnoses to include hypertension "unrelated to diabetes."

The only evidence whereby the veteran's hypertension is 
related to his service-connected diabetes mellitus is, in 
fact, his own testimony and argument.  He has not, however, 
demonstrated that he has the requisite medical training to 
render his opinions probative; see Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992) [scientific, technical, or other 
specialized knowledge must be provided by a witness qualified 
as an expert by knowledge, skill, experience, training, or 
education].  As such, his statements and testimony are no 
more than unsupported conjecture, and are of no probative 
value.  

In brief, the evidence does not demonstrate that the 
veteran's hypertensive vascular disease is etiologically or 
causally related to his service-connected diabetes mellitus, 
such that it could be found that there is a nexus between the 
two disabilities.  The criteria set forth in Wallin are not 
met, and his claim of entitlement to service connection for 
hypertensive vascular disease as secondary to his service-
connected diabetes mellitus fails.

An eye disability

The three elements for establishing service connection on a 
secondary basis, as set forth in Wallin, are also for 
application with regard to the veteran's claim for service 
connection for an eye disability; he has alleged, 
essentially, that his eye disorder was caused by his service-
connected diabetes mellitus. 

With respect to element (1), it is now well-settled that in 
order to be considered for service connection, on either a 
direct or secondary service connection basis, a claimant must 
first have the disability for which service connection is 
sought.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the 
Court noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists].  A "current 
disability" means a disability shown by competent medical 
evidence to exist.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

In the instant case, while the veteran indeed has an eye 
disorder, the report of the most recent VA ophthalmologic 
evaluation shows that this disorder was deemed to be 
refractive error.  VA regulations (at 38 C.F.R. § 3.303(c)) 
specifically stipulate that refractive error is not a disease 
or injury within the meaning of applicable legislation; that 
is, refractive error is not a disability for which VA 
benefits can be awarded.  As such, the veteran cannot be said 
to satisfy Wallin element (1), in that implicit in the need 
that there be a current disability is the requirement that 
any disability shown be one for which VA benefits can be 
awarded.  In the absence of a disability for which VA 
benefits can be awarded, further analysis is not warranted, 
and indeed would not be fruitful.

In the absence of a current disability for which service 
connection could be granted, and the failure to satisfy 
Wallin element (1), inquiry need not be made into whether the 
other two elements of Wallin are met, since there can be no 
nexus, or secondary service connection relationship, without 
a current disability for which service connection could be 
granted.  The veteran's claim of entitlement to service 
connection for an eye disability, as secondary to service-
connected diabetes mellitus, accordingly must be denied.

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability is rated at least 60 percent 
disabling, and that, if there are two or more disabilities, 
they are rated on a combined basis as at least 70 percent 
disabling, with one disability rated at least 40 percent 
disabling.  38 C.F.R. § 4.16(a) (2004).

These criteria are satisfied; the veteran's service-connected 
disorders are currently rated as 80 percent disabling when 
considered on a combined basis, with his post-traumatic 
stress disorder (PTSD) rated, in and of itself, as 50 percent 
disabling.  In addition, service-connected residuals of a 
left ankle injury, and service-connected diabetes mellitus, 
are each rated as 20 percent disabling; service-connected 
peripheral neuropathy of the right upper extremity, left 
upper extremity, right lower extremity, and left lower 
extremity are each rated as 10 percent disabling; and 
service-connected hepatitis, pseudofolliculitis barbae, and 
erectile dysfunction are each rated as noncompensable (zero 
percent disabling).  The fact that these criteria are met, 
however, does not in and of itself mean that the veteran is, 
in fact, unable to obtain and maintain substantially gainful 
employment as a consequence of his service-connected 
disabilities.  

In the instant case, however, the evidence demonstrates that 
the veteran is indeed unable to maintain steady employment 
due to his service-connected disabilities.  At his April 2004 
personal hearing, he testified that he had not worked since 
May 2001, and that he was terminated from his employment due 
to his PTSD.  In a June 2002 letter, a VA counseling 
psychologist advised the veteran that he could not approve 
the veteran's request for VA vocational rehabilitation 
assistance; at his hearing, the veteran explained that the 
denial was based on the severity of his PTSD symptoms.  In 
addition, the Social Security Administration has determined 
that the veteran is disabled and unable to work as a result 
of disabilities, to include PTSD and diabetes mellitus, that 
are "severe" in nature.

The evidence of record demonstrates that the veteran has not 
been employed since May 2001 and is unable to obtain or 
maintain gainful employment as a consequence of the 
impairment caused by his service-connected disabilities.  He 
is accordingly totally disabled for employment purposes due 
to his service-connected disorders, and TDIU benefits are 
appropriate.


ORDER

Service connection for hypertensive vascular disease as 
secondary to service-connected diabetes mellitus is denied.

Service connection for an eye disability as secondary to 
service-connected diabetes mellitus is denied.

Entitlement to TDIU compensation is granted, subject to the 
laws and regulations governing the disbursement of VA 
monetary benefits.



REMAND

Entitlement to an increased (compensable) evaluation for 
service-connected hepatitis C.

Service connection for hepatitis C was granted in February 
1970, with a 10 percent disability evaluation assigned as of 
September 17, 1969.  In March 1975, this rating was reduced 
to noncompensable (zero percent disabling), effective as of 
December 1, 1974.  The veteran is now seeking an increased 
(compensable) evaluation for this disability, a claim that is 
currently in appellate status.  At his April 2004 personal 
hearing, however, he challenged the propriety of the March 
1975 reduction in rating, a matter that is not before the 
Board, but which, whether characterized as propriety of 
reduction in rating, or clear and unmistakable error, is 
inextricably intertwined with the question of entitlement to 
a compensable evaluation and which must accordingly be 
adjudicated on the regional office level prior to 
consideration by the Board of any entitlement to a 
compensable rating.

The issue of entitlement to an increased (compensable) 
evaluation for hepatitis C is therefore REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  VBA should request that the RO 
adjudicate the question of propriety of 
the reduction (whether characterized as 
propriety of the rating reduction or 
clear and unmistakable error) in March 
1975, from 10 percent to noncompensable, 
the rating assigned for the veteran's 
service-connected hepatitis.  If the 
decision is adverse to the veteran, he 
and his representative should be notified 
of that decision, and of appellate rights 
and procedures.  If a timely notice of 
disagreement is received, the RO should 
then issue a statement of the case.  
Thereafter, if the appeal is perfected 
through the submission of a timely 
substantive appeal, the case should be 
forwarded to the Board for appellate 
consideration of this matter.

2.  With regard to the issue of 
entitlement to a compensable evaluation 
for hepatitis C, the RO should defer 
consideration of this matter pending 
resolution of the veteran's claim of 
improper rating reduction in March 1975.  
If, at that time, the matter is not 
resolved to the veteran's satisfaction, 
the appeal should be returned to the 
Board for further appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


